DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4-6 & 20, drawn to creating a simulated reality, classified in class G09B7/08.
II. Claim 2, drawn to sharing and interacting experiences, classified in class G06Q10/06.
III. Claim 3, drawn to creating a role playing experience in simulated environment, classified in class G06N5/04.
The inventions are independent or distinct, each from the other because:
Inventions I, II, III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as “brain/cognitive education, training, and augmentation program that; (i) prompts a participant with a cognitive variable that includes thought-directed conceptual narrative concerning a variable concept that is to be transferred; (ii) that is selected by, and presented through, 
Furthermore, subcombination II has separate utility such as “multiple participants to respond to a variable that has been presented without the need for them to be physically together that allows them to smoothly interact and share experiences as if they were physically together, resulting in more training, education, and brain augmentation to take place between participants who exhibit a broad range of training,knowledge, and experience that can be shared at each participant's own speed of thoughtthrough communication that can be perceived by means other than through the known physical senses that involves learning and knowledge transferred directly 
Subcombination III also has separate utility such as “allows a participant to use his magination, perception, and other cognitive skills to create a mental image in his brain and mind that supports a thought-directed simulated reality that he can temporarily accept as his real environment and gives him the power to substantially determine what takes place in the environment and in the thought-directed simulated reality ofother participants, that establishes a real world conscious link between a participant and thatparticipant as agent and experiencer in the simulated environment that he has created thatallows him to transport his sense, actions, and mental presence to a remote location in real timeand to import these things from a remote location into his brain/mind in real time that serves asthe context for his cognitive and preference element responses that provide a level of assurance that a participant's thought-directed simulated reality maintains at least a threshold level of objectivity, enhances a participant’s connection to the concept involved, and endows him with the ability to continually recognize and distinguish reality from unreality in the multiple contextualenvironments, that are created, and allowing him to establish a detectible line between brain augmentation and unethical manipulation.” Which is lacking in groups I, II & IV.
Subcombination IV also has separate utility such as “implements a supplemental distinct workplace brain/cognitive education, training, and augmentation program that; (i) prompts a participant witha cognitive variable that includes thought-.
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a)	the inventions have acquired a separate status in the art in view of their different classification;
(b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);

(e)	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112 first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Laird Shuart on 8/10/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/            Primary Examiner, Art Unit 3649